

Resolution Amending the Supplemental Benefit (Excess) Plan
 to cease accruals and freeze participation






JOHN WILEY & SONS, INC.




WHEREAS, John Wiley & Sons, Inc. (hereinafter referred to as the “Company”)
maintains the John Wiley & Sons, Inc. Supplemental Benefit Plan (hereinafter
referred to as the “Excess Plan”) to provide supplemental benefits to certain
participants in the Employees’ Retirement Plan of John Wiley & Sons, Inc.  (the
“Retirement Plan”) whose benefits under the Retirement Plan are limited by the
provisions of Section 4.08 of the Retirement Plan and Section 415(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) and/or Section 1.12 of
the Retirement Plan and Section 401(a)(17) of the Code;


WHEREAS, pursuant to Section 9.9 of the Excess Plan, the Board of Directors of
the Company reserves the right to amend the Excess Plan from time to time
subject to certain conditions not here relevant; and


WHEREAS, the Company has amended the Retirement Plan to freeze participation and
all benefit accruals thereunder effective as of June 30, 2013 and deems it
advisable at this time to amend the Excess Plan to freeze participation and all
benefit accruals thereunder effective as of June 30, 2013.


NOW, THEREFORE, be it


RESOLVED, that the Excess Plan be, and it hereby is, amended, effective as of
June 30, 2013, to (i) freeze participation under said Plan and (ii) cease all
benefit accruals under said Plan so as to provide that the amount of each
Participant’s Supplemental Benefit determined under the provisions of Section
4.1 of the Excess Plan shall be frozen as of June 30, 2013;


and be it further


RESOLVED, that it is the Company’s intention to continue to operate the Excess
Plan in compliance with the provisions of Section 409A of the Code and any
regulations or other guidance issued thereunder;


and be it further


RESOLVED, that the Senior Vice President, Human Resources of the Company be and
hereby is authorized and empowered to take any actions on the advice of counsel
which may be necessary or appropriate to implement the intent of the foregoing
resolutions.
 
 

--------------------------------------------------------------------------------

 
 